DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 12, 2021 has been entered.

Application Status
This action is written in response to applicant’s correspondence received February 12, 2021.  Claims 1, 2, 7, 10, 12-14, 16, 20, 27, 31-33, 35, 38, 39, 41, and 46-55 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.

Declaration Filed under 37 CFR 1.132
The Declaration of Mitchell R. O’Connell under 37 CFR 1.132 filed February 12, 2021 has been fully considered and is sufficient to overcome the rejection of claims 1, 2, 7, 10, 12-14, 16, 27, 32, 33, 35, 38, 39, 41, 46, 47, and 49-55 based upon 35 USC 103 as set forth in the last Office action for the reasons discussed further below.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 7, 10, 12-14, 16, 27, 32, 33, 35, 38, 39, 41, 46, 47, and 49-55 has been reconsidered and is withdrawn. The Declaration of Mitchell R. O’Connell under 37 CFR 1.132 filed February 12, 2021 has been fully considered and is persuasive to establish that O’Connell (O’Connell et al. (2014) Nature, 516:263-266 and Extended Data, published online September 28, 2014) is silent with respect to whether the RuvC domain of Cas9 is activated upon guide-RNA binding to a target ssRNA and DNA PAMmer heteroduplex. The fact that O’Connell teaches that Cas9 was not capable a target RNA when hybridized to an RNA PAMmer or a target ssDNA when hybridized to an RNA PAMmer (see substrates 8 and 10 in Figure 1B and 1C) is evidence of the unpredictability of the activation of Cas9 cleavage domains and their sensitivity to structure. The expert opinion that one of ordinary skill in the art would not conclude from the teachings of O’Connell or Jinek (Jinek et al. (2012) Science, 337:816-821, and supplementary materials and methods) that the RuvC domain would be activated under this circumstance (see paragraph 9) is further persuasive. In the prior rejection, the motivation to modify O’Connell is based on the RuvC domain of Cas9 being activated to cleave a DNA PAMmer in a target ssRNA and DNA PAMmer heteroduplex. However, this silence of the art regarding whether the RuvC domain of Cas9 is activated upon binding of Cas9 and guide RNA to a target ssRNA and DNA PAMmer heteroduplex cannot form the basis of the obviousness rejection. Accordingly, the rejection has been withdrawn.

Withdrawn Double Patenting Rejections
The non-statutory double patenting rejections of the current claims over each of US 9,994,831 and US 10,494,620 have been reconsidered and withdrawn. Although each of the patented claims teach a single-stranded target RNA and PAMmer that is further contacted with .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art set forth in the Office Action mailed September 15, 2020 on pages 6-19. However, the prior art does not sufficiently teach that the RuvC domain of a Cas9 protein would be activated by binding to a PAMmer DNA oligonucleotide capable of hybridizing to a first and second target site of a single stranded target RNA sufficient to cleave the PAMmer as discussed above.
The specification adequately describes an enables a method of labeling of a single stranded target RNA by the Cas9-cleavage of a quenched PAMmer DNA oligonucleotide hybridized to the single-stranded target RNA (see Examples 6 and 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7, 10, 12-14, 16, 20, 27, 31-33, 35, 38, 39, 41, and 46-55 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
September 27, 2021